Citation Nr: 1228019	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-38 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2011, the Board remanded the Veteran's claim of entitlement to a compensable initial evaluation to the Appeals Management Center (AMC) for further evidentiary development, including contacting the Veteran's private audiologists to determine whether they used the Maryland CNC word list in their speech recognition testing and providing their responses to a VA examiner to determine whether these private audiological examinations met VA criteria for audiometric testing.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC sent the three private audiologists a letter in October 2011 asking them to clarify what word list was used for their respective speech recognition testing.  The AMC then provided their responses to a VA examiner in January 2012 for an opinion on whether these results could be used for rating purposes.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

The Veteran was examined for his hearing loss disability in October 2006 and March 2008.  However, neither of the examiners noted or discussed any of the functional effects caused by the Veteran's bilateral hearing loss, despite the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board is of the opinion that the case must be remanded for a new VA audiological examination that fully describes any functional effects of the Veteran's hearing disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA compensation examination in order to determine the severity of his bilateral hearing loss.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be obtained.  The examiner must fully describe the functional effects caused by the hearing loss disability in the examination report.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to a compensable initial rating for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

